             Case 3:18-cv-02835-WHO Document 96 Filed 12/09/19 Page 1 of 3




     Jahan C. Sagafi (Cal. Bar No. 224887)          Laura Sullivan (Cal. Bar No. 220529)
 1
     Relic Sun (Cal. Bar No. 306701)                LAW OFFICE OF LAURA SULLIVAN
 2   OUTTEN & GOLDEN LLP                            423 South Estate Drive
     One California Street, 12th Floor              Orange, CA 92869
 3   San Francisco, CA 94111                        Telephone: (714) 744-1522
     Telephone: (415) 638-8800                      Facsimile: (714) 744-1524
 4   Facsimile: (415) 638-8810                      Email: laurasullivan@laurasullivanlaw.com
     Email: jsagafi@outtengolden.com
 5
     Email: rsun@outtengolden.com                   Mark Humenik (Cal. Bar No. 231917)
 6                                                  HABER POLK KABAT
     Michael J. Scimone (pro hac vice)              423 South Estate Drive
 7   Christopher M. McNerney (pro hac vice)         Orange, CA 92869
     OUTTEN & GOLDEN LLP                            Telephone: (949) 636-5754
 8   685 Third Avenue, 25th Floor                   Facsimile: (216) 241-0739
 9   New York, NY 10017                             Email: mhumenik@haberpolk.com
     Telephone: (212) 245-1000
10   Facsimile: (646) 509-2060                      Pooja Shethji (pro hac vice)
     Email: mscimone@outtengolden.com               OUTTEN & GOLDEN LLP
11   Email: cmcnerney@outtengolden.com              601 Massachusetts Avenue NW, Suite 200W
                                                    Washington, D.C. 20001
12                                                  Telephone: (202) 847-4400
13                                                  Facsimile: (202) 847-4410
                                                    Email: pshethji@outtengolden.com
14
     Attorneys for Objectors Tracy Chen and Matthew Lucadano
15
                                      UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION

18   BRANDON HARVEY, on behalf of himself          Case No. 3:18-cv-02835-WHO
     and all others similarly situated,
19                                                  CORRECTED PROOF OF SERVICE
                       Plaintiff,
20                                                 Judge: Hon. William H. Orrick
21          v.

22   MORGAN STANLEY SMITH BARNEY
     LLC,
23
                      Defendant.
24

25

26

27

28

                                                                     CORRECTED PROOF OF SERVICE
                                                                         CASE NO. 18-cv-02835-WHO
                Case 3:18-cv-02835-WHO Document 96 Filed 12/09/19 Page 2 of 3




 1   I, LiAnne Chan, declare as follows:
 2          I am a citizen of the United States and employed in New York, New York at Outten & Golden LLP,
 3   whose address is 685 Third Avenue, 25th Floor, New York, New York 10017. My e-mail address is
 4   lchan@outtengolden.com. I am over the age of eighteen years and not a party to the above-entitled action.
 5   I am readily familiar with this firm’s practice for collection and processing of documents for service via e-
 6   mail, and that practice is that the documents are attached to an e-mail and sent to the recipient’s e-mail
 7   account the same day as the date listed on this Proof of Service.
 8          On December 5, 2019, I electronically served the following document(s):
 9
                Objectors’ Administrative Motion for Leave to File Under Seal Materials Related to
10               Objections of Tracy Chen and Matthew Lucadano;

11              Declaration of Jahan C. Sagafi In Support of Objectors’ Administrative Motion for Leave
                 to File Under Seal Materials Related to Objections of Tracy Chen and Matthew Lucadano,
12               and supporting Exhibits A1, A2, B1, B2, C1, C2, D, E, and F; and
13
                [Proposed] Order Re: Objectors’ Administrative Motion for Leave to File Under Seal
14               Materials Related to Objections of Tracy Chen and Matthew Lucadano.

15          With service on:
16
       Lynne C. Hermle                                      Andrew Ralston Livingston
17     ORRICK, HERRINGTON & SUTCLIFFE LLP                   ORRICK, HERRINGTON & SUTCLIFFE LLP
       1000 Marsh Road                                      The Orrick Building
18     Menlo Park, CA 94025                                 405 Howard Street
       Tel: 650-614-7400                                    San Francisco, CA 94105
19     Fax: 650-614-7401                                    Tel: 415-773-5700
       Email: lchermle@orrick.com                           Fax: 415-773-5759
20
                                                            Email: alivingston@orrick.com
21

22     Jinnifer Darlene Pitcher
       ORRICK, HERRINGTON & SUTCLIFFE LLP
23     400 Capitol Mall
24     Suite 3000
       Sacramento, CA 95814
25     Tel: 916-447-9200
       Email: jpitcher@orrick.com
26
       Attorneys for Defendant Morgan Stanley Smith
27     Barney LLC
28
                                                            1
                                                                             CORRECTED PROOF OF SERVICE
                                                                                 CASE NO. 18-cv-02835-WHO
             Case 3:18-cv-02835-WHO Document 96 Filed 12/09/19 Page 3 of 3




 1         I declare under penalty of perjury that the foregoing is true and correct.
 2   Executed this 9th day of December, 2019, in New York, New York.
 3

 4

 5
                                                 LiAnne Chan, Paralegal
 6                                               OUTTEN & GOLDEN LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                            CORRECTED PROOF OF SERVICE
                                                                                CASE NO. 18-cv-02835-WHO
